IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD-1296-13



                  DROMICO ANDREE WASHINGTON, Appellant

                                             v.

                               THE STATE OF TEXAS



           ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE THIRD COURT OF APPEALS
                            BELL COUNTY



      Per curiam.

                                     OPINION


      Appellant was charged with burglary of a habitation. The trial court denied his

request for a jury charge on criminal trespass. A jury convicted Appellant of burglary and

assessed punishment at 15 years in prison.

      On appeal, Appellant argued that the trial court erred in denying his requested jury
                                                      WASHINGTON, NO. PD-1296-13 - 2


instruction on criminal trespass. The Court of Appeals agreed, finding that trespass was a

lesser-included offense of burglary in this case. Washington v. State, No. 03-11-00428-CR,

2013 Tex. App. LEXIS 10903 (Tex. App. – Austin August 29, 2013) (not designated for

publication).

       The State has filed a petition for discretionary review arguing that trespass is not a

lesser-included offense of burglary. In State v. Meru, 414 S.W.3d 159 (2013), this Court held

that, as a general rule, criminal trespass will not be a lesser-included offense of burglary of

a habitation because trespass requires proof of greater intrusion than burglary. However,

trespass may qualify as a lesser-included offense if “the indictment alleges facts that include

the full-body entry into the habitation by the defendant.” Id.

       The Court of Appeals did not have the benefit of Meru when it issued its opinion.

Accordingly, we grant the State’s petition for discretionary review, vacate the judgment of

the Court of Appeals, and remand this case to the that court in light of Meru.


DATE DELIVERED: March 19, 2014

DO NOT PUBLISH